Citation Nr: 1549313	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's mother 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to July 2010, with service in Iraq.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was sound upon entrance into service regarding his psychiatric condition and the Veteran was diagnosed with schizophrenia that manifested to a degree of 10 percent or more within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.384 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  A diagnosis of schizophrenia is considered a psychoses pursuant to 38 C.F.R. § 3.384.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

To rebut the presumption of sound condition under 38 C.F.R. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show clear and unmistakable evidence not only that the disease or injury existed prior to service, but also that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July, 16, 2003).  The claimant is not required to show that the condition increased in severity in service before VA's duty under the second prong of the rebuttal standard attaches.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The Board finds that entitlement to service connection for schizophrenia is warranted.  The Veteran testified at the October 2015 hearing that a grant of any psychiatric disorder, to include schizophrenia, would satisfy his appeal.  

The Veteran has a current diagnosis of schizophrenia.  Although a December 2011 VA examiner opined that the Veteran's schizophrenia existed prior to service, the Veteran had a normal psychiatric evaluation upon entrance into service, his service treatment records reveal psychiatric treatment, and his mother provided competent and credible testimony that the Veteran's behavior changed after he returned from Iraq.  See October 2015 Board hearing transcript.  Thus, the Board finds that the Veteran was sound upon entrance into service regarding his psychiatric condition as clear and unmistakable evidence that schizophrenia existed prior to service is not of record.  38 C.F.R. § 3.304.   

VA treatment records include a diagnosis of schizophrenia within one year of separation from service.  See July 2011 VA treatment records.  These treatment records reveal that the Veteran reported hearing voices, had anger management problems, and was prescribed psychiatric medication.  Thus, the Board finds that the competent and credible evidence of record reveals that the Veteran was diagnosed with schizophrenia, a chronic disease, within one year of separation from service and that the Veteran's schizophrenia manifested to a degree of 10 percent or more within the applicable time period.  38 C.F.R. § 3.309, 3.384, 4.130.  Service connection for schizophrenia is warranted.    


ORDER

Entitlement to service connection for schizophrenia is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


